Title: To Thomas Jefferson from George Muter, 20 March 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office March 20. 1781.

One Willis Hargrave a prisoner is at present in this town on parole from the prison ship, and I have the honour of enclosing a small memorandum to your Excellency respecting him.
Mr. Rollings (of this town) informs me that Hargrave was taken off from his house in Nansemond County during Sir George  Collier’s invasion, and that he learnt from some prisoners that had belonged to a vessel of Goodrich’s he saw at this place, that Harrgrave had been sent in a vessel of Goodrich’s, with an intention to be sett ashore at the Cape, that he might return to his family, but that that was neglected, and the vessel he was in taken. He says that Hargrave’s principles by some people have been suspected; but at the beginning of the war he understood that he behaved as a warm friend to the cause of America.
I have the honour to be Your Excellency’s Most hl servant,

George Muter. C.

